Department of Health and Human Services

DEPARTMEN

TAL APPEALS BOARD

Civil Remedies Division

Kevin T. McGinnis, M.D.
(O.L. File No. H-14-43012-9),

Petitioner,

Vv.

The Inspector General.

Do

cket No. C-16-5

Decision No. CR4551

Date: March 22, 2016

Petitioner, Kevin T. McGinnis, was a

gynecology, licensed to practice in the Commonwealth of Kentucky. Following

for “using electronic means to induce

the Kentucky Board of Medical Licensure charged him with violating state licensing

tules and suspended his license. Whi
Petitioner McGinnis pled guilty to mi
voluntarily surrendered his medical li
Security Act (Act), the Inspector Gen
Medicare, Medicaid, and all other fed

license. Petitioner now appeals the exclusion.

For the reasons set forth below, I fin

license while formal disciplinary proceedings were pending against him before t

DECISION

physician specializing in obstetrics and
is arrest

a minor to engage in sexual activities,” a felony,

le a hearing on the license suspension was pending,
sdemeanor indecent exposure. Thereafter, he
cense. Pursuant to section 1128(b)(4) of the Social
eral (IG) has excluded him from participating in

eral health care programs until he regains that

that Petitioner McGinnis surrendered his medical
e

Kentucky licensing authority. The licensing authority brought those proceedings against
him for reasons bearing on his professional competence and performance. The IG has
therefore appropriately excluded him from program participation.
Background

In a letter dated July 31, 2015, the IG advised Petitioner McGinnis that he was excluded
from participating in Medicare, Medicaid, and all federal health care programs because
his license to practice medicine in the Commonwealth of Kentucky was revoked,
suspended, or otherwise lost or was surrendered while a formal disciplinary proceeding,
bearing on his professional competence, professional performance, or financial integrity,
was pending before the state licensing authority. The letter explained that section
1128(b)(4) authorizes the exclusion. IG Ex. 1. Petitioner McGinnis requested review.

The IG submitted its brief (IG Br.) and four exhibits (IG Exs. 1-4). Petitioner filed a brief
(P. Br.) with one exhibit (P. Ex. 1).

In the absence of any objection, I admit into evidence IG Exs. 1-4 and P. Ex. 1. The
parties agree that an in-person hearing is not necessary in order to decide this case. IG
Br. at 7; P. Br. at 3.

Discussion

Because Petitioner McGinnis surrendered his license to
practice medicine while a formal disciplinary proceeding
bearing on his professional competence or performance was
pending, the IG may appropriately exclude him from
participating in Medicare, Medicaid, and other federally
funded health care programs.”

The Act authorizes the Secretary of Health and Human Services to exclude from program
participation an individual who surrendered his license to provide health care while a
formal disciplinary proceeding was pending before any state licensing authority if the
proceeding concerned the individual’s professional competence, professional
performance, or financial integrity. Act § 1128(b)(4); accord 42 C.F.R. § 1001.501(a).

' Petitioner marked his exhibit as “Exhibit A.” To conform to Civil Remedies
procedures, I refer to it as P. Ex. 1.

> T make this one finding of fact/conclusion of law.
The parties agree that Petitioner McGinnis voluntarily surrendered his license to practice
medicine while formal disciplinary proceedings were pending against him. LG. Br. at 2-
4; P. Br. at 2-3; I.G. Exs. 3, 4. Petitioner also concedes that his “misdemeanor conviction
adversely affects his character to hold a medical license under Kentucky law.” P. Br. at
2. Nevertheless, he denies that he surrendered his license for reasons bearing on his
professional competence or performance. Petitioner argues that 1) his underlying
conduct did not include “any direct actions or conduct associated with patient care”; and
2) he did not violate any law or regulation related to federal or state reimbursement
programs. P. Br. at 2.

Section 1128(b)(4) mandates that the disciplinary proceeding be for reasons “bearing on”
the physician’s professional competence, professional performance, or financial integrity.
This does not mean that the conduct underlying the licensure proceeding must have
occurred as part of the physician’s practice or involve one of his patients. See Steven C.
Wein, D.O., DAB No. 2473 at 5-6 (2012).

Here, the state licensing board initiated its action when it suspended, on an emergency
basis, Petitioner McGinnis’s license. The suspension order asserts that Petitioner was
arrested for engaging in online sexual contact (including exposing himself and “self-
stimulating”) with someone he thought was a 14-year-old girl. Based on his conduct and
arrest, the licensing board found probable cause to believe that allowing him to continue
practicing medicine “‘constitutes a danger to the health, welfare and safety of his patients
or the general public.” IG Ex. 2 at 2-3. The licensing board followed up its emergency
suspension by issuing a formal complaint, which was pending against Petitioner as of
June 2013. IG Ex. 3. After he pled guilty to a misdemeanor charge, Petitioner McGinnis
surrendered his license in order to “fully and finally resolve [the] pending Complaint.”
IG Ex. 4 at 1. In doing so, he conceded that his criminal conduct violated section
311.595(9) of the Kentucky Revised Statutes. That provision authorizes the state board
to revoke or suspend a license where the licensee has “[e]ngaged in dishonorable,
unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the
public or any member thereof.” IG Ex. 4 at 3 (emphasis added). Thus, the licensing
proceedings were brought for reasons “bearing on” Petitioner McGinnis’s professional
competence or performance, and the IG may exclude him from program participation
under section 1128(b)(4) of the Act.

The statute requires that Petitioner McGinnis’s period of exclusion “shall not be less than
the period during which the individual’s . . . license... is. . . revoked, suspended, or
surrendered ....” Act § 1128(c)(3)(E).
Conclusion

For the above reasons, I conclude that the I.G. properly excluded Petitioner McGinnis
from participating in Medicare, Medicaid, and all other federal health care programs for
so long as his medical license is surrendered.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

